PER CURIAM.
Gregory Lane seeks certiorari review of an order denying his petition for writ of mandamus, in which he challenged the forfeiture of gain-time after revocation of conditional release. We find no merit to Lane’s claim that the circuit court departed from the essential requirements of law when it denied mandamus relief, and therefore deny the portion of his petition for writ of certiorari directed to that issue. However, because Lane’s claim constituted a “collateral criminal proceeding” pursuant to section 57.085(10), Florida Statutes, we agree with petitioner that the trial court improperly imposed a lien on his inmate trust account to recoup court costs and fees. See Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005).
We therefore grant the petition for writ of certiorari to the extent it challenges the order imposing a lien, and quash the order denying petitioner’s motion to remove the lien. The circuit court should direct the reimbursement of any funds that have been withdrawn from petitioner’s account to satisfy the improper lien order.
DENIED in part, GRANTED in part, and REMANDED.
BARFIELD, WOLF, and VAN NORTWICK, JJ., concur.